FROEB, Chief Judge, Division 1,
dissenting.
I would adhere to our original decision and give prospective application only to State v. Woods, 114 Ariz. 385, 561 P.2d 306 (1977) in the absence of an express determination of the question by the Supreme Court. The recent Supreme Court decision in State v. Garcia, 115 Ariz. 535, 566 P.2d 683 (filed June 9, 1977) lends some support to the majority, but due to the existence of another issue in the case, it does not deal squarely with whether Woods shall be retroactively applied. I believe we can look to State v. Stenrud, 113 Ariz. 327, 553 P.2d 1201 (1976) for support in holding that Woods is not to be applied retroactively.